DETAILED ACTION
Application 16/342819, “COMPOSITE PARTICLE POWDER, ELECTRODE MATERIAL FOR SOLID OXIDE CELL, AND ELECTRODE FOR SOLID OXIDE CELL MADE THEREOF”, is the national stage entry of a PCT application filed on 11/6/17 and claims priority from a foreign application filed on 11/7/16. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/27/21.

Response to Arguments
Applicant’s arguments filed on 10/27/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Comparative Example 4 of Shimida is not a material containing cobalt in the C site of the perovskite material; therefore, claim 1 is clearly distinct from Comparative Example 4 of Shimida.  
In response, although none of the Examples and Comparative Examples, including Comparative Example 4, listed in Table 1 of Shimida include cobalt in the electron-conducting material, Shimida does teach at paragraphs [0022-0023] that cobalt is one of the elements which may be included in the electron conductive material as a constituent thereof instead or along with those of the embodiments included in Table 1. The teachings of Shimida as to particle size distribution appear to be distinct and combinable with the teachings of Shimida 
It is noted that a prima facie case of anticipation does not require that all of the limitations of a claim are taught within a single exemplary embodiment of the prior art.  To the contrary, a claim is anticipated if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference (MPEP 2131).  In this case, all the limitations of claim 1 are taught by Shimida as described in the art rejection in detail, even if the teachings are not combined in a single exemplary embodiment listed in Shimida Table 1.

There is no example in which a perovskite oxide material contains Co in the C site as an electron-conducting material, therefore, it is difficult for a skilled artisan to presume the effect of using such a perovskite material [would be desirable] in order to support a prima facie case of obviousness.  
In response, “[w]hen the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability” (MPEP 2121 I).  In this case, 

By using a perovskite oxide material containing Co on the C site as electron conducting material, the presently claimed invention exhibits reduced electrode resistance compared to Comparative Example 4 of Shimida which lacks cobalt; this provides an “unexpected effect” weighable against the prima facie case of obviousness.  
In response, the available evidence is insufficient to establish critical unexpected results to be associated with the claimed electron-conducting material of the form A(1-x)B(x)C(y)O3, wherein C includes cobalt.  For example, applicant’s Example 1 includes Co and exhibits an electrode resistance of 22 m[Symbol font/0x57]cm2, whereas applicant’s comparative Example 1 includes Co and exhibits an electrode resistance of 152 m[Symbol font/0x57]cm2 and applicant’s Example 6 lacks Co but exhibits an electrode resistance of 42 m[Symbol font/0x57]cm2.  Thus, the presence of cobalt on the C site does not appear to be indicative of or directly associated with unexpectedly superior performance, as argued by applicant.  
Moreover, even if the use of Co on the C site did provide lower electrode resistance, there is no evidence of record tending to demonstrate that this lowered resistance associated with Co is an unexpected result.  (Applicant’s arguments cannot take the place of evidence in the record.)  To the contrary, it 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimida (JP 2010-0282932; citations taken from machine translation).
Regarding claim 1, Shimida teaches a composite particle powder (Figure 1) comprising an electron-conducting material and an ion-conducting material that are agglomerated together (Figure 1; paragraph [0017]); 
the composite particle powder having a volume-based 50% particle diameter (D50) of 0.1 to 2.0 microns in particle size distribution measurement (“0.5 to 0.9 [Symbol font/0x6D]m”, paragraph [0033]); 

the composite particle powder having an ion-conducting material content of 35 to 75 mass % (paragraph [0031]).

Regarding the 10/27/21 amendment, Shimida further teaches wherein the electron-conducting material is a perovskite oxide material represented by the following general formula, [A(1-x)B(x)C(y)O3], wherein  A is at least one or more of wherein A is at least one or more of Y, La, Ce, Pr, Sm and Gd, B is at least one or more of Sr, Ca and Ba, C is at least one or more of Cr, Mn, Fe, Co, Ni and Cu, x is 0.2 to 0.5, y is 1.0 to 1.15, and containing at least Co in the C site.  
To clarify, Shimida at paragraphs [0022-0023] teaches the electron conducting material having the perovskite formula “A(1-x)B(x)Mn(1-y)D(y)O3”, wherein A=La, x=0.25, B=Sr, y=0.2 and D=Co.  In applicant’s notation, this electron conducting material corresponds to the formula La0.75Sr0.25Mn0.8Co0.2O3, readable on claimed general formula (1) with C being a combination of Mn and Co in amounts totaling 1.0.  
It is noted that Shimida does not use the term “perovskite”; however, this term is commonly used for electron conducting oxides of the ABO3 formula in the art as discussed in applicant’s Background section. 

Claim 1 further includes the following feature, not taught in it’s entirety by Shimida: 
2/g and 200 m2/g or less; (II) in the case of 0.5 microns<D50 of the composite particle powder ≤ 0.9 microns, the BET specific surface area of the composite particle powder is larger than 6 m2/g or more and 50 m2/g or less; (III) in the case of 0.9 microns<D50 of the composite particle powder ≤ 1.3 microns, the BET specific surface area of the composite particle powder is larger than 2.5 m2/g and 30 m2/g or less; and (IV) in the case of 1.3 microns<D50 of the composite particle powder ≤ 2.0 microns, the BET specific surface area of the composite particle powder is larger than 2 m2/g and 20 m2/g or less.  
However, Shimada does teach a nonpreferred embodiment of the invention wherein the D50 particle size distribution is limited to 0.5 to 0.9 microns, D75/D25 lies within the range of 1.1 to 2.2, and the BET specific surface area of the composite particle powder lies within the range of 6 to 50 m2/g (see Comparative Example 4 at Table 1, which exhibits particle size D50 of 0.85 microns, D75/D25 value of 1.57, and specific surface area of 12.5 m2/g). 
Since a composite particle powder has only one D50 value, only one of conditions (I) through (IV) must be met.  In this case, condition II is satisfied for the Comparative Example 4, and claim 1 is anticipated by Shimida.  It is noted that nonpreferred embodiments constitute valid prior art (MPEP 2123, 2131.05).

Regarding claim 2, Shimida remains as applied to claim 1.  Shimida further teaches an electrode for a solid oxide cell, obtained by forming and firing the composite particle powder according to claim 1 (paragraph [0009, 0017]).

Regarding claim 3, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for an air electrode (paragraph [0010]).

Regarding claim 4, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for a fuel electrode (paragraph [0011]).

Regarding claim 5, Shimida remains as applied to claim 3.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the air electrode is the electrode for a solid oxide cell according to claim 3 (paragraph [0012]).

Regarding claim 6, Shimida remains as applied to claim 4.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the fuel electrode is the electrode for a solid oxide cell according to claim 4 (paragraph [0013]).

Regarding claim 7, Shimida remains as applied to claim 1.  Shimada further a nonpreferred embodiment of the invention wherein the D50 particle size distribution is limited to 0.5 to 0.9 microns, D75/D25 lies within the range of 1.1 to 2.2, and the BET specific surface area of the composite particle powder lies within the range of 9.5 to 50 m2/g (see Comparative Example 4 at Table 1, which exhibits particle size D50 of 0.85 microns, D75/D25 value of 1.57, and specific surface area of 12.5 m2/g). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimida (JP 2010-0282932; citations taken from machine translation).
Regarding claim 1 and 7, Shimida teaches a composite particle powder (Figure 1) comprising an electron-conducting material and an ion-conducting material that are agglomerated together (Figure 1; paragraph [0017]); 
the composite particle powder having a volume-based 50% particle diameter (D50) of 0.1 to 2.0 microns in particle size distribution measurement (“0.5 to 0.9 [Symbol font/0x6D]m”, paragraph [0033]); 

and the composite particle powder having an ion-conducting material content of 35 to 75 mass % (paragraph [0031]).

Regarding the 10/27/21 amendment, Shimida further teaches wherein the electron-conducting material is a perovskite oxide material represented by the following general formula, [A(1-x)B(x)C(y)O3], wherein  A is at least one or more of wherein A is at least one or more of Y, La, Ce, Pr, Sm and Gd, B is at least one or more of Sr, Ca and Ba, C is at least one or more of Cr, Mn, Fe, Co, Ni and Cu, x is 0.2 to 0.5, y is 1.0 to 1.15, and containing at least Co in the C site.  
To clarify, Shimida at paragraphs [0022-0023] teaches the electron conducting material having the perovskite formula “A(1-x)B(x)Mn(1-y)D(y)O3”, wherein A=La, x=0.25, B=Sr, y=0.2 and D=Co.  In applicant’s notation, this electron conducting material corresponds to the formula La0.75Sr0.25Mn0.8Co0.2O3, readable on claimed general formula (1) with C being a combination of Mn and Co in amounts totaling 1.0.  
The disclosure of Shimida is found by the Office to teach the cobalt containing embodiment with sufficient specificity in order to anticipate this limitation.  However, it is noted that even if the disclosure of paragraphs [0022-0023] were not found to specifically teach the claimed cobalt containing perovskite electron material, such a material is at least obvious in view of Shimida because the range of materials taught by Shimida overlaps the range of electron conducting materials encompassed by the 
It is noted that Shimida does not use the term “perovskite”; however, this term is commonly used for electron conducting oxides of the ABO3 formula in the art as discussed in applicant’s Background section. 

Claim 1 further includes the following feature, not taught in it’s entirety by Shimida: 
the composite particle powder having D50 and a BET specific surface area that satisfy the following: 
(I) in the case of 0.1 microns ≤ D50 of the composite particle powder ≤ 0.5 microns, the BET specific surface area of the composite particle powder is larger than 20 m2/g and 200 m2/g or less; 
(II) in the case of 0.5 microns<D50 of the composite particle powder ≤ 0.9 microns, the BET specific surface area of the composite particle powder is larger than 6 m2/g or more and 50 m2/g or less, or more narrowly between 9.5 and 50 m2/g as in claim 7;
(III) in the case of 0.9 microns<D50 of the composite particle powder ≤ 1.3 microns, the BET specific surface area of the composite particle powder is larger than 2.5 m2/g and 30 m2/g or less; and 
(IV) in the case of 1.3 microns<D50 of the composite particle powder ≤ 2.0 microns, the BET specific surface area of the composite particle powder is larger than 2 m2/g and 20 m2/g or less.  

However, each of conditions (I) through (IV) are alternative embodiments of the claimed invention because the composite particle powder would have only a single D50 value at a time, this single D50 value falling into the range of only one of conditions (I) through (IV).  Therefore, the claimed invention may be shown obvious by demonstrating the prior art to teach or suggest only one of conditions (I) through (IV).  

Shimada does teach preferred embodiments of the invention (paragraph [0037]) wherein:
when 0.1 μ m <D50 <0.5 μm of the composite particle powder, a BET specific surface area of the composite particle powder is preferably 2 to 20 m2/g; 
when 0.5 μ m ≦ D50 ≦ 0.9 μm of the composite particle powder, the BET specific surface area of the composite particle powder is preferably from 1.5 to 4 m2/g; and
when 0.9 μ m <D50 ≦ 1.3 μm of the composite particle powder, the BET specific surface area of the composite particle powder is preferably from 1 to 2.5 m2/g.

The first and third of these embodiments have upper endpoints of the surface area range which is infinitely close to the lower endpoint of the claimed ranges, with near overlap occurring at 20 m2/g and 2.5 m2/g, respectively.  As described in MPEP 2144.05 I, absent a showing of criticality, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely 
It is noted that that the second Shimida embodiment [wherein 0.5 μ m ≦ D50 ≦ 0.9 μm, and the BET specific surface area of the composite particle powder is preferably from 1.5 to 4 m2/g], the upper endpoint of the Shimida range is lower than the lower endpoint of the claimed range [6 m2/g for claim 1; 9.5 m2/g for claim 7]; however, this distinction does not render the claimed invention non-obvious absent a showing of substantially different behavior for the prior art case wherein the surface area = 4 m2/g, and the claimed case wherein the surface area = 6 m2/g or 9.5 m2/g.
Additionally, it is noted that Shimada teaches that a known technique for reducing interface resistance of an electrode is to increase the surface area of the electrode material (paragraph [0004]).  Thus, although the preferred surface area range disclosed by Shimida (e.g. at paragraph [0037]) is on average smaller than the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of invention to increase the surface area of the electrode material through design and experimentation in order to provide a desirable low resistance electrode material through the obvious optimization of a known result-effective variable.  


Regarding claim 2, Shimida remains as applied to claim 1.  Shimida further teaches an electrode for a solid oxide cell, obtained by forming and firing the composite particle powder according to claim 1 (paragraph [0009, 0017]).

Regarding claim 3, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for an air electrode (paragraph [0010]).

Regarding claim 4, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for a fuel electrode (paragraph [0011]).

Regarding claim 5, Shimida remains as applied to claim 3.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the air electrode is the electrode for a solid oxide cell according to claim 3 (paragraph [0012]).

Regarding claim 6, Shimida remains as applied to claim 4.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the fuel electrode is the electrode for a solid oxide cell according to claim 4 (paragraph [0013]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723